Case 2:19-cv-13627-DML-EAS ECF No. 22, PageID.1167 Filed 02/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ANGELA LEWIS, on behalf of R.L.P.,

               Plaintiff,                                Case Number 19-13627
v.                                                       Honorable David M. Lawson
                                                         Magistrate Judge Elizabeth A. Stafford

COMMISSIONER OF SOCIAL SECURITY,

               Defendant.
                                                 /

ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION,
  DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, GRANTING
   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, AFFIRMING THE
    FINDINGS OF THE COMMISSIONER, AND DISMISSING COMPLAINT

       Presently before the Court is the report issued on February 8, 2021 by Magistrate Judge

Elizabeth A. Stafford pursuant to 28 U.S.C. § 636(b), recommending that the Court grant the

Commissioner’s motion for summary judgment and deny the plaintiff’s motion for summary

judgment. Although the report stated that the parties to this action could object to and seek review

of the recommendation within fourteen days of service of the report, no objections have been filed

thus far. The parties’ failure to file objections to the report and recommendation waives any further

right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987). Likewise, the failure to object to the magistrate judge’s report releases the Court from its

duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the

Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 21) is ADOPTED.

       It is further ORDERED that Lewis’s motion for summary judgment (ECF No. 16) is

DENIED.
Case 2:19-cv-13627-DML-EAS ECF No. 22, PageID.1168 Filed 02/26/21 Page 2 of 2




      It is further ORDERED that the Commissioner’s motion for summary judgment (ECF No.

19) is GRANTED. The findings of the Commissioner are AFFIRMED.

                                                     s/David M. Lawson
                                                     DAVID M. LAWSON
                                                     United States District Judge

Dated: February 26, 2021




                                         -2-
